 In the Matter of SWIFT MANUFACTURING COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECase No. R-458AMENDMENT TO DIRECTION OF ELECTIONFebruary 10, 1938On January 26, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election,l inthe above-entitled proceeding, the election to be held within fifteen(15) days from the date of the Direction, under the supervision ofthe Regional Director for the Tenth Region (Atlanta, Georgia).Atthe request of the Regional Director we shall postpone the electionfor the present.The Board hereby amends its Direction of Election by striking outthe words "within fifteen (15) days from the date of this Direction"'and substituting therefor the words "at such time as the Board willin the future direct."14 N. L. R.B. 1147.2040